DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,024,217 to Johnson et al. (Johnson).
In Reference to Claim 1
Johnson, see Fig.28 and 29, discloses:
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (C)][AltContent: textbox (B)][AltContent: textbox (A)]
    PNG
    media_image1.png
    411
    248
    media_image1.png
    Greyscale

	An after-treatment exhaust gas mixer for mixing the exhaust gas with a reducing agent, such as a diesel exhaust fluid for selective catalyst reduction, comprising: 
	a mixing chamber (470) through which the exhaust gas circulates, from an inlet 404 to an outlet 406; and 
	a reducing agent sprayer (through opening 466), able to spray the reducing agent into the mixing chamber, wherein the mixing chamber comprises a rectilinear pipe 488 that is rectilinear along an axis and the reducing agent sprayer is positioned in an upstream part of the rectilinear pipe and oriented to spray in a downstream direction parallel to the axis, see Fig.29.  


In Reference to Claim 11
Johnson discloses:	
	An exhaust line comprising the after-treatment exhaust gas mixer according to claim 1.
In Reference to Claim 12
Johnson discloses:
  	A vehicle comprising the exhaust line according to claim 11.

In Reference to Claim 2
Johnson see Fig. 29 discloses:
	The after-treatment exhaust gas mixer (U shaped decomposition reactor) is configured to be positioned upstream of at least one cylindrical monolith (SCR 106) positioned perpendicularly to the axis and where a length of the rectilinear pipe is inclusively between a diameter of one of the at least one cylindrical monolith and a sum of the diameters of said at least one cylindrical monolith increased by 50%.

In Reference to Claim 3
Johnson see Fig. 29 discloses:
	A U- shaped deflector 488, having a first branch A, a second branch B, and a base 464[, the inlet being positioned outside of the first branch of the U-shaped deflector and the outlet being positioned at a bottom of the U-shaped deflector, so as to form a circulation of gas in three successive parts: a first part running alongside the first branch of the U-shaped deflector on the outside and connecting the inlet with the base .  

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  
Claims  2-10 are objected, to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “where a length of the rectilinear pipe is inclusively between a diameter of one of the at least one cylindrical monolith and a sum of the diameters of said at least one cylindrical monolith increased by 50%.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 2; 
	The prior art of record does not teach “a first part running alongside the first branch of the U-shaped deflector on the outside and connecting the inlet with the base of the U-shaped deflector, a second part, forming the rectilinear pipe, running alongside  
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746